                            Case 19-12689-BLS              Doc 138         Filed 01/23/20       Page 1 of 8



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                       )
         In re:                                                        )    Chapter 11
                                                                       )
         HIGH RIDGE BRANDS CO., et al., 1                              )    Case No. 19–12689 (BLS)
                                                                       )
                                                                       )    (Jointly Administered)
                                      Debtors.                         )
                                                                       )

             NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                             JANUARY 24, 2020, AT 10:00 A.M. (ET)

                     AS NO MATTERS ARE GOING FORWARD THE HEARING HAS BEEN
                            CANCELLED AT THE DIRECTION OF THE COURT

         RESOLVED/ADJOURNED MATTERS

         1.         Debtors’ Application for an Order Authorizing the Retention and Employment of Young
                    Conaway Stargatt & Taylor, LLP as Counsel for the Debtors, Nunc Pro Tunc to the
                    Petition Date [D.I. 62, 12/30/19]

                    Objection Deadline: January 13, 2020, at 4:00 p.m. (ET)

                    Objections Filed:

                             A.       Informal comments from the U.S. Trustee

                    Related Documents:

                             A.       Supplemental Declaration of Edmon L. Morton in Support of the Debtors’
                                      Application for an Order Authorizing the Retention and Employment of
                                      Young Conaway Stargatt & Taylor, LLP as Counsel for the Debtors, Nunc
                                      Pro Tunc to the Petition Date [D.I. 101, 1/14/20]

                             B.       Certification of Counsel [D.I. 106, 1/14/20]


         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: High Ridge Brands Holdings, Inc. (5996); HRB Midco, Inc. (8170); HRB Buyer, Inc. (3945); High
              Ridge Brands Co. (5871); Golden Sun, Inc. (4712); Continental Fragrances, Ltd. (2541); Freshcorp, Inc. (3238);
              Children Oral Care, LLC (disregarded entity for tax purposes); and Dr. Fresh, LLC (5167). The mailing address
              for each of the Debtors is 333 Ludlow Street, South Tower, 2nd Floor, Stamford, Connecticut 06902.
         2
              Amendments appear in bold.


25871754.3
                    Case 19-12689-BLS        Doc 138      Filed 01/23/20   Page 2 of 8



                     C.     Order Authorizing the Retention and Employment of Young Conaway
                            Stargatt & Taylor, LLP as Counsel for the Debtors, Nunc Pro Tunc to the
                            Petition Date [D.I. 113, 1/15/20]

              Status: An order has been entered. No hearing is required.

         2.   Motion of the Debtors for Entry of an Order Authorizing the Debtors to Retain Ankura
              Consulting Group, LLC, Nunc Pro Tunc as of the Petition Date, (A) to Provide Interim
              Management Services and (B) to Provide the Debtors with a Chief Restructuring Officer
              [D.I. 63, 12/30/19]

              Objection Deadline: January 13, 2020, at 4:00 p.m. (ET)

              Objections Filed:

                     A.     Informal comments from the U.S. Trustee

              Related Documents:

                     A.     Certification of Counsel [D.I. 102, 1/14/20]

                     B.     Order Granting Motion of the Debtors for Entry of an Order Authorizing
                            the Debtors to Retain Ankura Consulting Group, LLC, Nunc Pro Tunc as
                            of the Petition Date, (A) to Provide Interim Management Services and
                            (B) to Provide the Debtors with a Chief Restructuring Officer [D.I. 110,
                            1/15/20]

              Status: An order has been entered. No hearing is required.

         3.   Debtors’ Application for Entry of an Order Authorizing the Employment and Retention
              of Debevoise & Plimpton LLP as Special Corporate, Transactional and Litigation
              Counsel for the Debtors Effective Nunc Pro Tunc to the Petition Date [D.I. 64, 12/30/19]

              Objection Deadline: January 13, 2020, at 4:00 p.m. (ET)

              Objections Filed:

                     A.     Informal comments from the U.S. Trustee

              Related Documents:

                     A.     Declaration of M. Benjamin Jones in Support of Debtors’ Application for
                            Entry of an Order Authorizing the Employment and Retention of
                            Debevoise & Plimpton LLP as Special Corporate, Transactional and
                            Litigation Counsel for the Debtors Effective Nunc Pro Tunc to the Petition
                            Date [D.I. 103, 1/14/20]

                     B.     Certification of Counsel [D.I. 114, 1/15/20]

25871754.3                                            2
                    Case 19-12689-BLS        Doc 138      Filed 01/23/20      Page 3 of 8



                     C.     Order Authorizing the Employment and Retention of Debevoise &
                            Plimpton LLC as Special Corporate, Transactional and Litigation Counsel
                            for the Debtors Effective Nunc Pro Tunc to the Petition Date [D.I. 116,
                            1/16/20]

              Status: An order has been entered. No hearing is required.

         4.   Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to Retain and
              Compensate Certain Professionals Utilized in the Ordinary Course of Business, Nunc Pro
              Tunc to the Petition Date, and (II) Waiving Certain Information Requirements of Local
              Rule 2016-2 [D.I. 65, 12/30/19]

              Objection Deadline: January 13, 2020, at 4:00 p.m. (ET)

              Objections Filed:

                     A.     Informal comments from the U.S. Trustee

              Related Documents:

                     A.     Certification of Counsel [D.I. 105, 1/14/20]

                     B.     Order (I) Authorizing the Debtors to Retain and Compensate Certain
                            Professionals Utilized in the Ordinary Course of Business, Nunc Pro Tunc
                            to the Petition Date, and (II) Waiving Certain Information Requirements
                            of Local Rule 2016-2 [D.I. 112, 1/15/20]

              Status: An order has been entered. No hearing is required.

         5.   Debtors’ Application for an Order Authorizing Employment and Retention of Prime
              Clerk LLC as Administrative Advisor Nunc Pro Tunc to the Petition Date [D.I. 69,
              12/30/19]

              Objection Deadline: January 13, 2020, at 4:00 p.m. (ET)

              Objections Filed:     None

              Related Documents:

                     A.     Certificate of No Objection [D.I. 100, 1/14/20]

                     B.     Order Authorizing Employment and Retention of Prime Clerk LLC as
                            Administrative Advisor Nunc Pro Tunc to the Petition Date [D.I. 109,
                            1/15/20]

              Status: An order has been entered. No hearing is required.

         6.   Debtors’ Motion for Entry of an Order Establishing Procedures for Interim Compensation
              and Reimbursement of Expenses for Retained Professionals [D.I. 87, 1/8/20]

25871754.3                                            3
                    Case 19-12689-BLS        Doc 138      Filed 01/23/20      Page 4 of 8



              Objection Deadline: January 15, 2020, at 4:00 p.m. (ET)

              Objections Filed:     None

              Related Documents:

                     A.     Certificate of No Objection [D.I. 119, 1/16/20]

                     B.     Order Establishing Procedures for Interim Compensation and
                            Reimbursement of Expenses for Retained Professionals [D.I. 126,
                            1/17/20]

              Status: An order has been entered. No hearing is required.

         7.   Debtors’ Motion for Entry of an Order Extending the Deadline to File Schedules of
              Assets and Liabilities and Statements of Financial Affairs [D.I. 88, 1/8/20]

              Objection Deadline: January 15, 2020, at 4:00 p.m. (ET)

              Objections Filed:     None

              Related Documents:

                     A.     Certificate of No Objection [D.I. 120, 1/16/20]

                     B.     Order Extending the Deadline to File Schedules of Assets and Liabilities
                            and Statements of Financial Affairs [D.I. 117, 1/17/20]

              Status: An order has been entered. No hearing is required.

         MATTERS WITH CERTIFICATIONS OF COUNSEL

         8.   Debtors’ Application for Entry of an Order Authorizing the Employment and Retention
              of PJT Partners LP as Investment Banker for the Debtors and Debtors in Possession,
              Nunc Pro Tunc to the Petition Date [D.I. 61, 12/30/19]

              Objection Deadline: January 13, 2020, at 4:00 p.m. (ET), extended to January 17, 2020,
                                  at 4:00 p.m. for the Committee

              Objections Filed:

                     A.     Informal comments from the Committee

                     B.     Informal comments from the United States Trustee

              Related Documents:

                     A.     Certification of Counsel [D.I. 133, 1/22/20]


25871754.3                                            4
                     Case 19-12689-BLS        Doc 138     Filed 01/23/20    Page 5 of 8



               Status: A revised form of order has been submitted under certification of counsel. No
                       hearing is required.

         9.    Debtors’ Motion for Order, Pursuant to Sections 363(b) and 503(c) of the Bankruptcy
               Code Approving Key Employee Retention Plan and Granting Related Relief [D.I. 66,
               12/30/19]

               Objection Deadline: January 13, 2020, at 4:00 p.m. (ET), extended to January 22, 2020,
                                   at 10:00 a.m. for the Committee

               Objections Filed:

                      A.     Informal comments from the United States Trustee

               Related Documents:

                      A.     [SEALED] KERP Schedule I [D.I. 68, 12/30/19]

                      B.     Certification of Counsel [D.I. 131, 1/22/20]

               Status: A revised form of order has been submitted under certification of counsel. No
                       hearing is required.

         10.   Motion of the Debtors for Entry of Order Authorizing Debtors to Redact Certain
               Sensitive Information in Connection with Debtors’ Motion for Order, Pursuant to
               Sections 363(b) and 503(c) of the Bankruptcy Code: (I) Approving (A) Key Employee
               Retention Plan and (B) Severance Plan; and (II) Granting Related Relief [D.I. 67,
               12/30/19]

               Objection Deadline: January 13, 2020, at 4:00 p.m. (ET)

               Objections Filed:

                      A.     Informal comments from the United States Trustee

               Related Document:

                      A.     Certification of Counsel [D.I. 132, 1/22/20]

               Status: A revised form of order has been submitted under certification of counsel. No
                       hearing is required.




25871754.3                                            5
                     Case 19-12689-BLS        Doc 138     Filed 01/23/20    Page 6 of 8



         MATTERS GOING FORWARD

         11.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to Pay
               Certain Prepetition Claims of (A) Critical Vendors and Service Providers, (B) Shippers
               and Warehousemen, (C) Certain Vendors Entitled to Administrative Expense Status
               Under Section 503(b)(9) of the Bankruptcy Code, and (D) Foreign Vendors; and
               (II) Authorizing Banks to Honor and Process Check and Electronic Transfer Requests
               Related Thereto [D.I. 10, 12/18/19]

               Objection Deadline: January 8, 2020, at 4:00 p.m. (ET), extended to January 22, 2020,
                                   at 4:00 p.m. for the Committee

               Objections Filed:

                          A. Informal comments from the Committee

               Related Documents:

                          A. Interim Order (I) Authorizing the Debtors to Pay Certain Prepetition
                             Claims of (A) Critical Vendors and Service Providers, (B) Shippers and
                             Warehousemen, (C) Certain Vendors Entitled to Administrative Expense
                             Status Under Section 503(b)(9) of the Bankruptcy Code, and (D) Foreign
                             Vendors; and (II) Authorizing Banks to Honor and Process Check and
                             Electronic Transfer Requests Related Thereto [D.I. 42, 12/19/19]

                          B. Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                             [D.I. 48, 12/19/19]

                          C. Certification of Counsel for Second Interim Order [D.I. 107, 1/14/20]

                          D. Second Interim Order (I) Authorizing the Debtors to Pay Certain
                             Prepetition Claims of (A) Critical Vendors and Service Providers,
                             (B) Shippers and Warehousemen, (C) Certain Vendors Entitled to
                             Administrative Expense Status Under Section 503(b)(9) of the Bankruptcy
                             Code, and (D) Foreign Vendors; and (II) Authorizing Banks to Honor and
                             Process Check and Electronic Transfer Requests Related Thereto
                             [D.I. 118, 1/16/20]

                          E. Certification of Counsel [D.I. 137, 1/23/20]

               Status: A revised form of order has been submitted under certification of counsel.
                       No hearing is required.




25871754.3                                            6
                     Case 19-12689-BLS       Doc 138      Filed 01/23/20    Page 7 of 8



         12.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
               Obtain a Senior Secured Superpriority Postpetition Financing Facility, (II) Granting
               Liens and Superpriority Administrative Expense Claims, (III) Authorizing the Use of
               Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay,
               (VI) Scheduling a Final Hearing and (VII) Granting Related Relief [D.I. 12, 12/18/19]

               Objection Deadline: January 8, 2020, at 4:00 p.m. (ET), extended to January 15, 2020,
                                   at 5:00 p.m. (ET) for Whitefort Capital Master Fund, LP and to
                                   January 22, 2020, at 4:00 p.m. (ET) for the Committee

               Objections Filed:

                      A.     Informal comments from the Committee

               Related Documents:

                      A.     Declaration of John Singh in Support of Debtors’ Motion for Entry of
                             Interim and Final Order (I) Authorizing the Debtors to (A) Obtain a Senior
                             Secured Superpriority Postpetition Financing Facility and (B) Redact
                             Certain Fees Set Forth in the DIP Credit Agreement, (II) Granting Liens
                             and Superpriority Administrative Expense Claims, (III) Authorizing the
                             Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying
                             the Automatic Stay, (VI) Scheduling a Final Hearing and (VII) Granting
                             Related Relief [D.I. 13]

                      B.     Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, 506
                             and 507, Authorizing the Debtors to Obtain a Senior Secured
                             Superpriority Postpetition Financing Facility, (II) Granting Liens and
                             Superpriority Administrative Expense Claims, (III) Authorizing the Use of
                             Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the
                             Automatic Stay, (VI) Scheduling a Final Hearing and (VII) Granting
                             Related Relief [D.I. 45, 12/19/19]

                      C.     Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                             [D.I. 48, 12/19/19]

               Status: This matter is adjourned by agreement to Wednesday, January 29, 2020 at
                       1:30 p.m. (ET).




25871754.3                                            7
                     Case 19-12689-BLS        Doc 138     Filed 01/23/20    Page 8 of 8



         13.   Debtors’ Motion for Entry of (A) an Order (I) Approving Bidding Procedures in
               Connection with the Sale of Substantially All of the Debtors’ Assets; (II) Scheduling an
               Auction for and Hearing to Approve Sale of Substantially All of the Debtors’ Assets;
               (III) Approving Notice of Respective Date, Time and Place for Auction and for Hearing
               on Approval of Sale; (IV) Approving Procedures for the Assumption and Assignment of
               Certain Executory Contracts and Unexpired Leases; (V) Approving Form and Manner of
               Notice Thereof; and (VI) Granting Related Relief; and (B) An Order Authorizing and
               Approving (I) the Sale of Substantially All of the Debtors’ Assets Free and Clear of
               Liens, Claims, Rights, Encumbrances, and other Interests; and (II) the Assumption and
               Assignment of Certain Executory Contracts and Unexpired Leases; and (III) Related
               Relief [D.I. 55, 12/23/19]

               Objection Deadline: January 8, 2020, at 4:00 p.m. (ET), extended for the Committee to
                                   January 22, 2020, at 4:00 p.m. (ET)

               Objections Filed:

                      A.     Informal comments from the Committee

               Related Documents:

                      A.     Notice of Possible Assumption and Assignment of Certain Executory
                             Contracts and Unexpired Leases in Connection with Sale [D.I. 121,
                             1/16/20]

               Status: This matter is adjourned by agreement to Wednesday, January 29, 2020 at
                       1:30 p.m. (ET).

         Dated: January 23, 2019                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                  /s/ Edmon L. Morton
                                                  Robert S. Brady (No. 2847)
                                                  Edmon L. Morton (No. 3856)
                                                  Ian J. Bambrick (No. 5455)
                                                  Allison S. Mielke (No. 5934)
                                                  Jared W. Kochenash (No. 6557)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253

                                                  Counsel to the Debtors




25871754.3                                            8
